                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              STATESVILLE DIVISION
                           DOCKET NO. 5:20-cv-00069-FDW


 MARY LORETTA PATRICK,                         )
                                               )
                  Plaintiff,                   )
                                               )
         vs.                                   )                        ORDER
                                               )
 ANDREW M. SAUL,                               )
                                               )
                Defendant.                     )

        THIS MATTER is before the court on Plaintiff’s Complaint (Doc. No. 1) and Defendant’s

Motion for Remand (Doc. No. 15) to the Commissioner for further administrative proceedings. The

Commissioner wishes to conduct further fact finding, including holding a new hearing. Plaintiff’s

counsel consents to the Government’s Motion for Remand.

        The Court finds good cause has been alleged for remand and that further administrative fact-

finding is warranted. Accordingly, the Court hereby reverses the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) and remands the case to the Commissioner for further proceedings,

including a new hearing. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501 U.S.

89 (1991).

        Therefore, Defendant’s consent Motion to Remand (Doc. No. 15) is GRANTED. In light of the

remand, the pending Consent Motion for Extension of Time (Doc. No. 12) and Motion for Summary

Judgment (Doc. No. 13) are DENIED AS MOOT. The Clerk of Court is directed to enter a separate

judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

        IT IS SO ORDERED.

                                            Signed: May 25, 2021




                                                    1
